
	
		I
		112th CONGRESS
		1st Session
		H. R. 3741
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Ms. Wilson of Florida
			 (for herself, Ms. Bass of California,
			 Ms. Brown of Florida,
			 Mr. Bishop of Georgia,
			 Mr. Butterfield,
			 Mr. Cardoza,
			 Mr. Carney,
			 Mr. Carson of Indiana,
			 Ms. Castor of Florida,
			 Mrs. Christensen,
			 Ms. Chu, Mr. Cicilline, Mr.
			 Clarke of Michigan, Ms. Clarke of New
			 York, Mr. Clay,
			 Mr. Cleaver,
			 Mr. Cohen,
			 Mr. Connolly of Virginia,
			 Mr. Conyers,
			 Mr. Crowley,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mr. DeFazio,
			 Ms. DeGette,
			 Mr. Deutch,
			 Mr. Diaz-Balart,
			 Ms. Edwards,
			 Mr. Ellison,
			 Mr. Fattah,
			 Mr. Filner,
			 Ms. Fudge,
			 Mr. Garamendi,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Grimm,
			 Mr. Gutierrez,
			 Ms. Hahn, Ms. Hanabusa, Mr.
			 Hastings of Florida, Mr.
			 Higgins, Ms. Hochul,
			 Mr. Holt, Mr. Honda, Mr.
			 Hoyer, Mr. Jackson of
			 Illinois, Ms. Jackson Lee of
			 Texas, Ms. Eddie Bernice Johnson of
			 Texas, Ms. Kaptur,
			 Mr. Keating,
			 Mr. Kildee,
			 Mr. Kucinich,
			 Mr. Johnson of Georgia,
			 Mr. Larson of Connecticut,
			 Ms. Lee of California,
			 Mr. Levin,
			 Mr. Lewis of Georgia,
			 Mrs. Maloney,
			 Mr. Meeks,
			 Ms. Moore,
			 Mr. Nadler,
			 Ms. Norton,
			 Mr. Pallone,
			 Mr. Payne,
			 Mr. Polis,
			 Mr. Posey,
			 Mr. Rangel,
			 Ms. Richardson,
			 Mr. Richmond,
			 Mr. Rivera,
			 Ms. Ros-Lehtinen,
			 Ms. Roybal-Allard,
			 Mr. Rush, Mr. Scott of Virginia,
			 Mr. David Scott of Georgia,
			 Ms. Sewell,
			 Mr. Thompson of Mississippi,
			 Mr. Towns,
			 Ms. Wasserman Schultz,
			 Ms. Waters,
			 Mr. Watt, Mr. Welch, Mr.
			 West, Ms. Woolsey,
			 Mr. Hinojosa,
			 Ms. McCollum,
			 Mr. Wolf, Mr. Sires, Mr.
			 Peters, Mr. Ryan of Ohio,
			 Mrs. Napolitano,
			 Mrs. Lowey,
			 Mr. Cooper,
			 Mr. McGovern,
			 Ms. DeLauro,
			 Mr. Van Hollen,
			 Ms. Baldwin,
			 Mr. Pierluisi,
			 Ms. Pingree of Maine,
			 Ms. Loretta Sanchez of California,
			 Mrs. McCarthy of New York,
			 Mr. Barletta,
			 Ms. Linda T. Sánchez of California,
			 Ms. Speier,
			 Mr. Clyburn,
			 Ms. Slaughter,
			 Mr. Brady of Pennsylvania,
			 Mr. Israel,
			 Mr. Lipinski,
			 Mr. Miller of North Carolina, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require State child welfare agencies to promptly
		  report information on missing or abducted children to law enforcement
		  authorities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Rilya
			 Wilson Act.
		2.Requirement that
			 State child welfare agencies report information on missing or abducted children
			 to the National Crime Information Center
			(a)State plan
			 requirementSection 471(a) of
			 the Social Security Act (42 U.S.C. 671(a)) is amended—
				(1)in paragraph (32),
			 by striking and at the end;
				(2)in paragraph (33),
			 by striking the period and inserting ; and; and
				(3)by inserting after
			 paragraph (33) the following:
					
						(34)provides that the State has in effect
				procedures that require the State agency to promptly report information on
				missing or abducted children to law enforcement authorities for entry into the
				National Crime Information Center
				database.
						.
				(b)RegulationsThe Secretary of Health and Human Services
			 shall promulgate regulations to implement section 471(a)(34) of the Social
			 Security Act, as added by subsection (a) of this section.
			(c)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect 1 year after the date of the enactment of this
			 Act, without regard to whether the regulations required by subsection (b) have
			 been promulgated.
			3.Amendments to the
			 National Child Search Assistance Act of 1990Paragraph (4) of section 3702 of the Crime
			 Control Act of 1990 (42 U.S.C. 5780) is amended—
			(1)in the matter
			 preceding subparagraph (A), by striking (2) and inserting
			 (3);
			(2)in subparagraph
			 (A), by inserting , and a recent photograph after dental
			 records;
			(3)in subparagraph
			 (B), by striking and after the semicolon;
			(4)by redesignating
			 subparagraph (C) as subparagraph (D); and
			(5)by inserting after
			 subparagraph (B) the following:
				
					(C)notify the National Center for Missing and
				Exploited Children of each report received relating to a child reported missing
				from a foster care family home or childcare institution;
				and
					.
			
